Title: To James Madison from James Maury, 10 November 1802 (Abstract)
From: Maury, James
To: Madison, James


10 November 1802, Liverpool. Since writing his dispatch of 28 Sept. he has received JM’s of 26 Aug. and will conform to its instructions. “I am truly concerned to have occasion again to submit to you the propriety of making known to our ship owners & Merchants the necessity of having such of their vessels as be destined for this Country navigated by a Master & three fourths of the Crew American Citizens, agreeable to the Law here, which holds as British Subjects all those who were so on the 4th February 1783. notwithstanding their having become American Citizens since that time, agreeable to our law.” Failure to observe this precaution has caused “very great loss & Inconvenience” to the owners of the United States, which recently arrived from Alexandria “to a most advantageous Market.” The ship and cargo were refused admission because Capt. S. J. Spence was a British subject under British law. Since passage of the act enclosed in his 14 Sept. letter, doubts have arisen as to the admissibility of cotton carried in American vessels from New Orleans for British domestic consumption. Two U.S. ships recently arrived from New Orleans had their cargoes admitted after declaring themselves “from the Deposit belonging to the United States of America on the River Mississippi.” Suggests this information be publicized. Encloses market report for U.S. imports [not found].
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 2 pp. In a clerk’s hand, signed by Maury. Extract printed in the National Intelligencer, 14 Feb. 1803.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:602.



   
   Maury was probably referring to the State Department circular of 26 Aug. 1802 (see Gallatin to JM, 16 Aug. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5).



   
   “An Act for carrying into Execution the Treaty of Amity, Commerce, and Navigation, concluded between His Majesty and the United States of America,” 37 Geo. 3, c. 97, stated that the master and at least three-quarters of the crew of any American ship importing goods from the U.S. into Great Britain must be American citizens (Owen Ruffhead, The Statutes at Large, from Magna Charta, to the End of the Last Parliament, 1761 [18 vols.; London, 1763–1800], 17:585).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:581.



   
   A full transcription of this document has been added to the digital edition.

